Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Amendment, dated 1/25/202, have overcome the 35 USC 112 rejection. The rejection is withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Filing and approved of Terminal Disclaimer dated 1/25/2022 overcome the Double Patenting rejection. The rejection is withdrawn. 
Regarding claims 1, similarly claim 10 and 17, and all their dependent claims, closest cited prior art of record do not teach all the limitation alone or in combination. Specifically, 
Wnek (US 2007/0053611) teaches Method and system for extracting information from a document
Meier et al (US 2014/0369602) teaches Methods for Automatic Structured Extraction of Data in OCR Documents Having Tabular Data
Lin et al (US 9,402,653) teaches Associating captured image data with a spreadsheet
Kalyuzhny (US 2017/0330049) teaches OPTICAL CHARACTER RECOGNITION OF SERIES OF IMAGES
Kalyuzhuy (US 10,043,092) teaches Method for performing optical symbol recognition of series of images, involves associating part of recognition text with cluster, and producing 
However, none of the above-cited reference, alone or in combination, discloses, teach or suggest extracting key value data, the method comprising: extracting key value data, the method comprising: receiving optical character recognition (OCR) text of a first document; adjusting positions of characters to create rows of OCR text; tokenizing the rows of OCR text into tokens based on a distance between characters, wherein a token comprises one or more characters; ordering the tokens based on the positions of the characters to create a first document ordered list of tokens containing key tokens and value tokens; determining a set of keys in the ordered list of tokens based on similar ordered lists of tokens corresponding to a set documents; assigning a value to at least one key of the set of keys based on the ordered list of tokens for the first document; and storing the assigned at least one value for the first document.
Claims 1-20 are allowed. No renumbering is required.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656